                                                                                      JS-6




 1
 2                          UNITED STATES DISTRICT COURT
 3                         CENTRAL DISTRICT OF CALIFORNIA
 4                                   WESTERN DIVISION
 5
      DRYAD PICTURES LLC,                             CASE NO. 2:18-cv-08119-DSF-JC
 6
                              Plaintiff,              Honorable Dale S. Fischer
 7
      vs.
 8                                                    ORDER GRANTING
 9    HIGHWAY BINGO PRODUCTIONS,
      INC.; and NEIL TOLKIN,                          DISMISSAL
10                            Defendants.
11
      HIGHWAY BINGO PRODUCTIONS,
12    INC.; and NEIL TOLKIN,
13                            Counter-claimants,
14    vs.
15    DRYAD PICTURES LLC,
16                            Counter-defendant.
17
18          IT IS HEREBY ORDERED, pursuant to the parties’ Stipulation, that the above-
19   captioned action, including both the complaint of Dryad Pictures LLC and the
20   counterclaim of Highway Bingo Productions, Inc. and Neil Tolkin, be and hereby are
21   voluntarily dismissed with prejudice with each party to fully bear its own attorney’s
22   fees and costs.
23          IT IS SO ORDERED.
24      DATED: March 4, 2019                ______________________________________
                                            __________________________
25                                          Dale S. Fischer
26                                          United States District Judge
27
28

                                ORDER GRANTING DISMISSAL
